Parker, C. J.,
delivered the opinion of the Court. The question, which seems to have been intended to be argued in this case, has been given up ; probably being supposed to have been settled in the case of Conway vs. Deerfield. (3) But it has been contended for the plaintiffs, that the pauper, being an illegitimate child, acquired a settlement in Princeton with her mother, who acquired a settlement in that town by her marriage with Sawyer.
It has been determined in the case of Petersham vs. Dana, cited in the argument, that, by virtue of the statute of 1789, c. 14, repealed by the statute of 1793, c. 34, illegitimate children followed the settlement of the mother, acquiring a new one as often as the mother did, until they should acquire one in their own right; and it was there intimated, that such might not be the case under the statute of 1793. The provisions of the latter statute, in this respect, are wholly different from those of the former. The rule, as now established, is, that illegitimate children shall have the settlement of their, mother at the time of their birth ; meaning, as we apprehend, that the s nlement which the mother had at the time of the birth of the child should be the settlement of the child, until it should gain a new settlement by its own act.
* The word follow, in this clause of the act, seems not
to have been used technically, nor with any precise meaning To give it the construction contended for by the counsel for the plaintiffs, namely, that the child is to have the settlement which the mother had at the time of its birth, and shall afterwards follow the mother when she may acquire a new settlement, would be doing great violence to the language of the legislature.
*309As to the inconveniences following from this rule, we lament them ; and we repeat, what has been often observed, that the rules established by the legislature upon this subject must be strictly enforced, in order that no uncertainty may exist with respect to the rights and duties of towns in regard to the support and maintenance of paupers.
The verdict in this case must be set aside, and the plaintiffs be called.

Plaintiffs ■ nonsuit.


 11 Mass Rep. 330.